Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowe et al. (US 20180158326 A1) in view of Gerlough et al. “Traffic Flow Theory”, Transportation Research Board National Research Council Washington D.C, 1975.
In regards to claim 1, Fowe teaches A time-segmented signal timing method for a traffic light, comprising: obtaining traffic volume data of a target intersection in each period of time of N consecutive 5days, N being an integer greater than 1 (Paragraph 66).  Fowe fails to teach performing curve fitting on the traffic volume data to determine a traffic volume curve corresponding to the target intersection of each day; determining target points in the traffic volume curve with second derivatives satisfying a preset condition; and 10performing time-segmented signal timing on a traffic light at the target intersection based on time points corresponding to the target points. Gerlough on the other hand teaches performing curve fitting on the traffic volume data to determine a traffic volume curve corresponding to the target intersection of each day Page 137 (Section 8.1), 143 (Section 8.4), 144). Gerlough further teaches  determining target points in the traffic volume curve with second derivatives satisfying a preset condition (Page 40, 51 (Figure 4.2), 55 (Section 4.3), 80 (Section 5.4.2)), and further 10performing time-segmented signal timing on a traffic light at the target intersection based on time points corresponding to the target points (Page 40, Page 51 (figure 4.2), Page 55 (Section 4.3), Page 65 (figure 2.7), Page 80 (Section 5.4.2)).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gerlough’s teaching with Fowe’s teaching in order to optimize the prediction, monitoring , the alleviation and the avoidance of dens traffic intersections accordingly.
In regards to claim 9, Fowe teaches electronic device, comprising: at least one processor; and 20a memory device communicatively connected to the at least one processor; wherein, the memory device stores an instruction executable by the at least one processor, and the instruction is executed by the at least one processor to enable the at least one processor to perform a time-segmented signal timing method for a traffic light (Paragraphs 9, 66), the method comprising: obtaining traffic volume data of a target intersection in each period of time of N consecutive 25days, N being an integer greater than 1 (Paragraph 66).  Fowe fails to teach performing curve fitting on the traffic volume data to determine a traffic volume curve corresponding to the target intersection of each day; determining target points in the traffic volume curve with second derivatives satisfying a preset condition; and 10performing time-segmented signal timing on a traffic light at the target intersection based on time points corresponding to the target points. Gerlough on the other hand teaches performing curve fitting on the traffic volume data to determine a traffic volume curve corresponding to the target intersection of each day Page 137 (Section 8.1), 143 (Section 8.4), 144). Gerlough further teaches  determining target points in the traffic volume curve with second derivatives satisfying a preset condition (Page 40, 51 (Figure 4.2), 55 (Section 4.3), 80 (Section 5.4.2)), and further 10performing time-segmented signal timing on a traffic light at the target intersection based on time points corresponding to the target points (Page 40, Page 51 (figure 4.2), Page 55 (Section 4.3), Page 65 (figure 2.7), Page 80 (Section 5.4.2)).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gerlough’s teaching with Fowe’s teaching in order to optimize the prediction, monitoring , the alleviation and the avoidance of dens traffic intersections accordingly.
In regards to claim 15, Lowe teaches a non-transitory computer-readable storage medium having a computer instruction stored thereon, wherein the computer instruction is configured to enable a computer to perform a time-segmented signal timing method for a traffic light, the method comprising: obtaining traffic volume data of a target intersection in each period of time of N consecutive days, N being an integer greater than 1 (Paragraph 66).  Fowe fails to teach performing curve fitting on the traffic volume data to determine a traffic volume curve corresponding to the target intersection of each day; determining target points in the traffic volume curve with second derivatives satisfying a preset condition; and 10performing time-segmented signal timing on a traffic light at the target intersection based on time points corresponding to the target points. Gerlough on the other hand teaches performing curve fitting on the traffic volume data to determine a traffic volume curve corresponding to the target intersection of each day Page 137 (Section 8.1), 143 (Section 8.4), 144). Gerlough further teaches  determining target points in the traffic volume curve with second derivatives satisfying a preset condition (Page 40, 51 (Figure 4.2), 55 (Section 4.3), 80 (Section 5.4.2)), and further 10performing time-segmented signal timing on a traffic light at the target intersection based on time points corresponding to the target points (Page 40, Page 51 (figure 4.2), Page 55 (Section 4.3), Page 65 (figure 2.7), Page 80 (Section 5.4.2)).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Gerlough’s teaching with Fowe’s teaching in order to optimize the prediction, monitoring , the alleviation and the avoidance of dens traffic intersections accordingly.

Claims 4, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowe et al. (US 20180158326 A1) in view of Gerlough et al. “Traffic Flow Theory”, Transportation Research Board National Research Council Washington D.C, 1975 as applied to claims 1, 9, 15 above, and further in view of Chen et al. (CN104504897A).
In regards to claim 4, Lowe modified fails to teach  obtaining an actual traffic volume value of the target intersection in a current period of time; detecting whether the actual traffic volume value matches a predicted traffic volume value 5in the current period of time in the traffic volume curve; and in response to a difference between the actual traffic volume value and the predicted traffic volume value being greater than a threshold, performing an early warning processing at the target intersection.  Chen on the other hand teaches  obtaining an actual traffic volume value of the target intersection in a current period of time; detecting whether the actual traffic volume value matches a predicted traffic volume value 5in the current period of time in the traffic volume curve; and in response to a difference between the actual traffic volume value and the predicted traffic volume value being greater than a third threshold, performing an early warning processing at the target intersection (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Chen’s teaching with Lowe modified’s teaching in order to enable the prediction and the further avoidance of heavily dense traffic intersections.
In regards to claim 12, Lowe modified fails to teach  obtaining an actual traffic volume value of the target intersection in a current period of time; detecting whether the actual traffic volume value matches a predicted traffic volume value 5in the current period of time in the traffic volume curve; and in response to a difference between the actual traffic volume value and the predicted traffic volume value being greater than a threshold, performing an early warning processing at the target intersection.  Chen on the other hand teaches  obtaining an actual traffic volume value of the target intersection in a current period of time; detecting whether the actual traffic volume value matches a predicted traffic volume value 5in the current period of time in the traffic volume curve; and in response to a difference between the actual traffic volume value and the predicted traffic volume value being greater than a third threshold, performing an early warning processing at the target intersection (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Chen’s teaching with Lowe modified’s teaching in order to enable the prediction and the further avoidance of heavily dense traffic intersections.
In regards to claim 18, Lowe modified fails to teach  obtaining an actual traffic volume value of the target intersection in a current period of time; detecting whether the actual traffic volume value matches a predicted traffic volume value in the current period of time in the traffic volume curve; and in response to a difference between the actual traffic volume value and the predicted traffic volume value being greater than a threshold, performing an early warning processing at the target intersection.  Chen on the other hand teaches  obtaining an actual traffic volume value of the target intersection in a current period of time; detecting whether the actual traffic volume value matches a predicted traffic volume value in the current period of time in the traffic volume curve; and in response to a difference between the actual traffic volume value and the predicted traffic volume value being greater than a third threshold, performing an early warning processing at the target intersection (Abstract).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Chen’s teaching with Lowe modified’s teaching in order to enable the prediction and the further avoidance of heavily dense traffic intersections.

Claims 5, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowe et al. (US 20180158326 A1) in view of Gerlough et al. “Traffic Flow Theory”, Transportation Research Board National Research Council Washington D.C, 1975 as applied to claims 1, 9 and 15 above, and further in view of Aoki et al. (US 20140067256 A1).
In regards to claim 5, Lowe modified fails to teach obtaining a route planning request, the route planning request comprising a departure time, a departure place and a destination; obtaining a traffic volume curve corresponding to each intersection on each candidate road between the departure place and the destination; 15determining a congestion probability of each candidate road based on the traffic volume curve corresponding to each intersection and the departure time; and generating a planned route based on the congestion probability of each candidate road.  Aoki teaches obtaining a route planning request, the route planning request comprising a departure time, a departure place and a destination; obtaining a traffic volume curve corresponding to each intersection on each candidate road between the departure place and the destination; 15determining a congestion probability of each candidate road based on the traffic volume curve corresponding to each intersection and the departure time; and generating a planned route based on the congestion probability of each candidate road (Paragraphs 15, 85).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Aoki’s teaching with Lowe modified’s teaching in order to enable the prediction and the further choose a viable candidate route.
In regards to claim 13, Lowe modified fails to teach obtaining a route planning request, the route planning request comprising a departure time, a departure place and a destination; 5obtaining a traffic volume curve corresponding to each intersection on each candidate road between the departure place and the destination; determining a congestion probability of each candidate road based on the traffic volume curve corresponding to each intersection and the departure time; and generating a planned route based on the congestion probability of each candidate road.  Aoki on the other hand teaches obtaining a route planning request, the route planning request comprising a departure time, a departure place and a destination; 5obtaining a traffic volume curve corresponding to each intersection on each candidate road between the departure place and the destination; determining a congestion probability of each candidate road based on the traffic volume curve corresponding to each intersection and the departure time; and generating a planned route based on the congestion probability of each candidate road (Paragraphs 15, 85).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Aoki’s teaching with Lowe modified’s teaching in order to enable the prediction and the further choose a viable candidate route.
In regards to claim 19, Lowe modified fails to teach obtaining a route planning request, the route planning request comprising a departure time, a departure place and a destination; obtaining a traffic volume curve corresponding to each intersection on each candidate road between the departure place and the destination; determining a congestion probability of each candidate road based on the traffic volume curve corresponding to each intersection and the departure time; and generating a planned route based on the congestion probability of each candidate road.  Aoki on the other hand teaches obtaining a route planning request, the route planning request comprising a departure time, a departure place and a destination; obtaining a traffic volume curve corresponding to each intersection on each candidate road between the departure place and the destination; determining a congestion probability of each candidate road based on the traffic volume curve corresponding to each intersection and the departure time; and generating a planned route based on the congestion probability of each candidate road (Paragraphs 15, 85).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Aoki’s teaching with Lowe modified’s teaching in order to enable the prediction and the further choose a viable candidate route.

Allowable Subject Matter
Claims 2, 3, 6, 7, 8, 10, 11, 14, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The language of the claims 2, 10, 16 above read as “wherein performing the time-segmented signal timing on the traffic light at the target intersection based on the time points corresponding to the target points comprises: 15in response to a number of the target points being greater than a first threshold, determining a first derivative value corresponding to the traffic volume curve at each target point; extracting target points of a number equal to the first threshold from the target points based on the first derivative value corresponding to each target point; and performing the time-segmented signal timing on the traffic light at the target intersection 20based on time points corresponding to the target points extracted.”  Furthermore, dependent claim 6 is rejected for the same rationale.
 Claims 3, 11 and 17  allowable subject matter reads as “wherein performing the time-segmented signal timing on the traffic light at the target intersection based on the time points corresponding to the target points comprises: in response to a number of the target points being greater than a first threshold, determining 25a time difference between time points corresponding to every two adjacent target points; merging two adjacent target points with a time difference less than a second threshold; and performing the time-segmented signal timing on the traffic light at the target intersection based on time points corresponding to the merged target points.” Furthermore, dependent claim 7 is rejected for the same rationale.
Lastly, claims 8, 14 and 20 allowable subject matter reads as “performing the curve fitting on the traffic volume data to determine the traffic volume curve corresponding to the 10target intersection of each day comprises: dividing the traffic volume data in each period of time of the N consecutive days into M datasets based on a preset rule, data in each dataset corresponding to the same period of time, and M being an integer greater than 1; performing curve fitting on the data in each dataset to determine a curve corresponding to 15each dataset; and splicing M curves based on the period of time corresponding to the data in each dataset to generate the traffic volume curve corresponding to the target intersection of each day”
The is no prior art during the time of the said invention that teaches the scope of the invention in its entirety.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685                                               

/HAI PHAN/Supervisory Patent Examiner, Art Unit 2685